

Exhibit 10.2
offerlogo2.gif [offerlogo2.gif]           

Western Digital Corporation5601 Great Oaks ParkwaySan Jose, California
95119(408) 717-6000



Notice of Grant of Restricted Stock Units
and Restricted Stock Unit Award Agreement – CEO Sign-On Award



David GoeckelerAward Number: [redacted] [address redacted]Plan: 2017 Performance
Incentive PlanID: [redacted]

                    
———————————————————
Congratulations! Effective March 9, 2020 (the “Grant Date”), you have been
granted stock units (the “Restricted Stock Units”) of Western Digital
Corporation. The Restricted Stock Units were granted under and are subject to
the Corporation’s 2017 Performance Incentive Plan, as amended (the “Plan”).


Vesting:



Stock UnitsVest TypeFull Vest105,485On Vest Date3/9/2021105,485On Vest
Date3/9/2022



———————————————————
Your Restricted Stock Unit award is subject to the terms and conditions of this
Notice, the attached Terms and Conditions for Restricted Stock Unit Award – CEO
(the “Terms”) and the Plan. By accepting the award, you are agreeing to the
terms of the award as set forth in those documents. You should read the Plan,
the Prospectus for the Plan, and the Terms. The Terms and the Plan are each
incorporated into and made a part of this Notice by this reference. You do not
have to accept your award. If you do not agree to the terms of your award, you
should promptly return this Notice to the Western Digital Corporation Stock
Plans Administrator indicating that you do not wish to accept the award and your
Restricted Stock Units will be cancelled.


A copy of the Plan, the Prospectus for the Plan, and the Terms have been
provided to you. If you need another copy of these documents, or if you would
like to confirm that you have the most recent version, please contact the
Corporation’s Stock Plans Administrator.

























--------------------------------------------------------------------------------



TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNIT AWARD – CEO
Amended and Restated 2017 Performance Incentive Plan


1. Restricted Stock Units Subject to Amended and Restated 2017 Performance
Incentive Plan


The Restricted Stock Unit Award (the “Award”) referred to in the attached Notice
of Grant of Restricted Stock Units and Restricted Stock Unit Award Agreement –
CEO Sign-On Award (the “Notice”) was awarded under Western Digital Corporation’s
(the “Corporation’s”) Amended and Restated 2017 Performance Incentive Plan, as
amended (the “Plan”). Each Restricted Stock Unit covered by the Award (“Stock
Unit”) is a non-voting unit of measurement that is deemed for bookkeeping
purposes to be equivalent to one outstanding share of Common Stock (subject to
adjustment as provided in Section 7.1 of the Plan). The holder of the Stock
Units is referred to herein as the “Participant.” Stock Units shall be used
solely as a device for the determination of the number of shares of Common Stock
to eventually be delivered to the Participant if Stock Units held by such
Participant vest pursuant to Section 4, Section 7 or Section 8 and shall not be
treated as property or as a trust fund of any kind. Stock Units granted to the
Participant shall be credited to an unfunded bookkeeping account maintained by
the Corporation on behalf of the Participant (a “Stock Unit Account”).


The Stock Units are subject to the terms and provisions of the Notice, these
Terms and Conditions for the Restricted Stock Unit Award – CEO (these “Terms”),
and the Plan. To the extent any information in the Notice, the prospectus for
the Plan, or other information provided by the Corporation conflicts with the
Plan and/or these Terms, the Plan or these Terms, as applicable, shall control.
To the extent any terms and provisions in these Terms conflict with the terms
and provisions of the Plan, the Plan shall control.


Capitalized terms not defined herein have the meanings set forth in the Plan or
in the Notice, as applicable.


2. Award Agreement


The Notice and these Terms, together (the “Award Agreement”), constitute the
award agreement with respect to the Award pursuant to Section 5.2 of the Plan.


3. Deferral of Stock Units


Not applicable.


4. Vesting


Except as otherwise provided in this Award Agreement, the Award shall vest and
become nonforfeitable in percentage installments of the aggregate number of
Stock Units as set forth in the Notice. Except as expressly provided in Sections
7 and 8 below, vesting requires continued employment or service with the
Corporation or one of its Subsidiaries through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement. Except as expressly provided in
Sections 7 and 8 below, employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting, or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
8 below or under the Plan.


5. Dividend Equivalent Rights Distributions


As of any date that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant’s Stock Unit Account with an
additional number of Stock Units equal to (i) the per share cash dividend paid
by the Corporation on its Common Stock on such date, multiplied by (ii) the
number of Stock Units remaining subject to the Award as of the related dividend
payment record date, divided by (iii) the Fair Market Value of a share of Common
Stock on the date of payment of such dividend. The Stock Units credited pursuant
to the foregoing provisions of this Section 5 shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate.


6. Timing and Manner of Payment of Stock Units


Subject to Section 7 below, any Stock Unit granted (or credited pursuant to
Section 5) to the Participant that becomes vested (whether pursuant to Section
4, Section 7 or Section 8 hereof) shall be paid to the Participant on or within
sixty (60) days following the date on



--------------------------------------------------------------------------------



which the Stock Unit vests. The Corporation shall make payment of a Stock Unit
that has vested by delivering to the Participant a share of Common Stock (either
by delivering one or more certificates for the shares deliverable or by entering
such shares in book entry form, as determined by the Corporation in its sole
discretion), subject to adjustment as provided in Section 7.1 of the Plan. The
Corporation’s obligation to deliver shares of Common Stock with respect to
vested Stock Units is subject to the condition precedent that the Participant
(or other person entitled under the Plan to receive any shares with respect to
the vested Stock Units) delivers to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan in advance
of the scheduled payment date. The Participant shall have no further rights with
respect to any Stock Units that are paid pursuant to this Section 6 or Section 7
hereof, or that are terminated pursuant to Section 7 or Section 8 hereof, and
such Stock Units shall be removed from the Participant’s Stock Unit Account upon
the date of such payment or termination. The Corporation may, in its sole
discretion, settle any Stock Units credited as dividend equivalents by a cash
payment equal to the fair market value of a share of Common Stock on the date of
payment (as opposed to payment in the form of shares of Common Stock).


7. Change in Control Event


In connection with a transaction referenced in Section 7.2 of the Plan in
connection with which the Corporation will not survive or will not survive as a
public company in respect of its Common Stock, the Administrator may (without
limiting the adjustment authority of Section 7.1 of the Plan and without
limiting the flexibility of the Administrator to provide for the assumption,
substitution or exchange of the Award pursuant to Section 7.2 of the Plan)
provide that payment for each Stock Unit that is otherwise outstanding on the
date of such event and that becomes vested may be made in the form of cash in an
amount equal to the fair market value of a share of Common Stock as of the date
of the closing of such transaction. However, notwithstanding anything otherwise
provided in Section 7.2 of the Plan but subject to the following sentence, the
time of payment of the Award may not be changed and shall be as set forth in
Section 6 above. The Administrator may (notwithstanding the time of payment
provisions of Sections 6 and 8 hereof) provide for the termination of the Stock
Units subject to the Award in connection with the occurrence of a Change in
Control Event in connection with which the Administrator has not made a
provision for the substitution, assumption, exchange or other continuation of
the Award; provided that (A) in such event, the portion of the Award that is
outstanding and unvested immediately prior to such termination shall vest and
become payable, and (B) such acceleration, termination and payment of the Award
satisfies the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix) (which
requirements include the Change in Control Event qualifying as a change in the
ownership or effective control of the Corporation, or a change in the ownership
of a substantial portion of the assets of the Corporation, within the meaning of
Treas. Reg. Section 1.409A-3(i)(5)).


8. Termination of Employment


(a) Termination of Employment Generally. Except as expressly provided below in
this Section 8, if the Participant ceases to be employed by or to provide
services to the Corporation or its Subsidiaries for any reason (the last day
that the Participant is employed by or provides services as a consultant or
director to the Corporation or a Subsidiary prior to a period in which the
Participant is not employed by, and does not have any such service relationship
with, any such entity as determined by the Administrator is referred to as the
Participant’s “Separation Date”), the Participant’s Stock Units shall, to the
extent such Stock Units have not become vested upon the Separation Date,
automatically be forfeited to the Corporation effective immediately following
the Separation Date. If the Participant is entitled to any accelerated vesting
pursuant to any provision below in this Section 8, any remaining unvested
portion of the Participant’s Stock Units (after giving effect to such
acceleration) shall automatically be forfeited to the Corporation effective
immediately following the Separation Date.


(b) Death of the Participant. In the event of the Participant’s death at a time
when the Participant is employed by or providing services to the Corporation or
any of its Subsidiaries, a portion of the otherwise outstanding and unvested
Stock Units subject to the Award shall automatically become vested as of the
date of the Participant’s death, and shall be paid to the Participant as
provided in Section 6 above. In such event, the number of Stock Units that shall
become vested on the date of the date of the Participant’s death equals (i)
minus (ii) (but not less than zero), where (i) is the Employment Fraction
(determined as set forth below) multiplied by the total number of Stock Units
originally subject to the Award (subject to adjustment as provided in Section 9
hereof but before taking the crediting of dividend equivalent Stock Units
pursuant to Section 5 above into account), and (ii) is the number of Stock Units
otherwise paid or payable on or prior to the date of the Separation Date (before
taking the acceleration contemplated by this Section 8(b) into account and
before taking the crediting of dividend equivalent Stock Units pursuant to
Section 5 above into account). To the extent any Stock Units accelerate in
connection with the Participant’s death pursuant to the preceding sentence, the
dividend equivalent Stock Units credited pursuant to Section 5 above with
respect to such Stock Units shall also accelerate and become vested as of the
Separation Date. For purposes of this Section 8, the “Employment Fraction”
equals a fraction (not greater than one), the numerator of which is the total
number of calendar days in the period beginning with the Grant Date as set forth
in the Notice through and including the Participant’s Separation Date, and the
denominator of which is the total number of calendar days in the period



--------------------------------------------------------------------------------



beginning with the Grant Date as set forth in the Notice through and including
the last scheduled vesting date applicable to the Award as set forth in the
Notice.


(c) Severance Benefits. In the event the Participant ceases to be employed by
the Corporation or any of its Subsidiaries as a result of a termination of
employment by the Corporation or one of its Subsidiaries without “Cause” (as
defined below), the Award (to the extent outstanding and not previously vested)
shall fully vest on the Participant’s Separation Date and shall be paid to the
Participant as provided in Section 6 above.


For purposes of this Award Agreement, the term “Cause” is used as defined in the
Western Digital Corporation Executive Severance Plan (or any applicable
successor executive severance plan, as each is in effect at the time of such
termination of employment) (“Pre-CIC Severance Plan”); provided, however, that
if such termination of the Participant’s employment occurs upon or within the
one (1) year period following the occurrence of a Change in Control Event, the
term “Cause” is used as defined in the Western Digital Corporation Amended and
Restated Change of Control Severance Plan (or any applicable successor change of
control severance plan, as each is in effect at the time of such termination of
employment) (a “CIC Severance Plan”).


In the event the Participant’s employment terminates in circumstances as to
which the Participant is entitled to severance benefits pursuant to a CIC
Severance Plan (and other than a termination in the circumstances described in
the first paragraph of this Section 8(c)), the extent to which the Award vests
will be determined in accordance with the applicable provisions of the CIC
Severance Plan.


Notwithstanding the foregoing, any accelerated vesting of the Award pursuant to
this Section 8(c) is subject to the Participant satisfying the release
requirements of the Pre-CIC Severance Plan (in the case of a termination prior
to or more than one year after a Change in Control Event) or of the CIC
Severance Plan (in the case of a termination within one year after a Change in
Control Event).


The treatment of the Award in any circumstances as to which the Participant is
entitled to severance benefits pursuant to a Pre-CIC Severance Plan or a CIC
Severance Plan (including, without limitation, the extent (if any) to which the
Award vests or accelerates in such circumstances (other than as expressly
provided in this Section 8(c)) as well as the timing of payment of the Award)
shall be governed by this Award Agreement and not by the Pre-CIC Severance Plan
or CIC Severance Plan, as the case may be. As to the Award, this Award Agreement
controls in the event of any inconsistency or conflict with a Pre-CIC Severance
Plan or CIC Severance Plan, and to that extent this Award Agreement amends any
applicable Pre-CIC Severance Plan or CIC Severance Plan as to the Award.


9. Adjustments


The Administrator may accelerate the vesting of the Stock Units in such
circumstances as it, in its sole discretion, may determine; provided that the
time of payment of the Stock Units as otherwise set forth herein may not be
changed. In addition, upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan, the Administrator
will make adjustments if appropriate in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award. No such adjustment shall be made with respect to any ordinary cash
dividend for which dividend equivalents are credited or to be credited pursuant
to Section 5 above.


10. Withholding Taxes


Upon or in connection with the crediting, vesting or payment of Stock Units, or
any other time when tax withholding may be required with respect to the Award,
the Corporation (or the Subsidiary last employing the Participant) shall have
the right at its option to (a) require the Participant to pay or provide for
payment in cash of the amount of any taxes that the Corporation or the
Subsidiary may be required to withhold with respect to such crediting, vesting,
payment or other event, or (b) deduct from any amount payable to the Participant
(pursuant to the Award or otherwise) the amount of any taxes that the
Corporation or the Subsidiary may be required to withhold with respect to such
crediting, vesting, payment or other event. In any case where a tax is required
to be withheld in connection with the delivery of shares of Common Stock under
this Award Agreement, the Administrator may, in its sole discretion, direct the
Corporation or the Subsidiary to reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value, to satisfy such withholding obligation at the applicable
withholding rates. In addition, the Administrator may, in its sole discretion
but only to the extent consistent with Treas. Reg. Section 1.409A-3(j)(4)(vi),
reduce the number of Stock Units remaining subject to the Award, with each such
Stock Unit to have a value for such purpose equal to the then fair market value
of a share of Common Stock, to satisfy such withholding obligation at the
applicable withholding rates.





--------------------------------------------------------------------------------



11. Nontransferability


Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, anticipated, alienated, encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation (i.e., upon the termination of a Stock
Unit), or (b) transfers by will or the laws of descent and distribution.


12. No Right to Employment


Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation.


13. Rights as a Stockholder


Subject to the provisions of the Plan, the Notice and these Terms, the
Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Section 5 above with respect to
dividend equivalent rights) and no voting rights with respect to Stock Units
awarded to the Participant and any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of such issuance of such shares.


14. Notices


Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government, or for non-U.S. employees, the
government of the country where the Participant is working and/or residing. Any
such notice shall be given only when received, but if the Participant is no
longer employed by the Corporation or a Subsidiary, shall be deemed to have been
duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 14.


15. Arbitration


Any controversy arising out of or relating to this Award Agreement (including
these Terms) and/or the Plan, their enforcement or interpretation, or because of
an alleged breach, default, or misrepresentation in connection with any of their
provisions, or any other controversy arising out of or related to the Award,
including, but not limited to, any state or federal statutory claims (“Covered
Claims”), shall be resolved in accordance with the terms and conditions of the
Western Digital Technologies, Inc. Dispute Resolution Agreement (the “DRA”). If,
however, Participant has opted out of the DRA pursuant to Section 3.3 of the
DRA, any Covered Claims by Corporation or Participant shall be submitted to
arbitration pursuant to this Section 15. Such arbitration shall be held in
Orange County, California, U.S.A., before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of the Federal Arbitration
Act; provided, however, that provisional injunctive relief may, but need not, be
sought by either party in a court of law to maintain the status quo while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. Except as otherwise stated herein, this Section 15
also requires arbitration of any disputes concerning the enforceability,
interpretation, and/or implementation of this Section 15 and the arbitrability
of any claims brought hereunder, which shall also be decided by an arbitrator.
To the fullest extent permitted by applicable law, Participant and Corporation
agree to bring any Covered Claims on an individual basis only, and not on a
class, collective, joint, or representative basis. If, however, the preceding
sentence be determined invalid or unenforceable with respect to any particular
Covered Claim, than that Covered Claim will not proceed in arbitration but
rather will be resolved in a court of competent jurisdiction. If that occurs,
however, this Section 15 will still be fully enforceable as to all other Covered
Claims, which must be resolved in arbitration on an individual basis. Any
arbitrable claims in arbitration will be resolved first and the parties agree to
seek a stay of any non-arbitrable claims until the full completion of the
arbitral process. Any claim that the requirement in this Section 15 that Covered
Claims be arbitrated on an



--------------------------------------------------------------------------------



individual basis only is invalid, unenforceable, unconscionable, void or
voidable may be determined only by a court of competent jurisdiction and not by
an Arbitrator. Final resolution of any dispute through arbitration may include
any and all remedies that may be obtained in a court. Statutes of limitation for
Covered Claims submitted to arbitration under this Section 15 shall be the same
as they would be if those claims were brought in court. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The Corporation shall be responsible for payment of the forum
costs of any arbitration hereunder, including the arbitrator’s fee. Each party
shall bear its own attorney’s fees and costs (other than forum costs associated
with the arbitration) incurred by it or him or her in connection with the
resolution of the dispute. If, however, any party prevails on a statutory claim,
which affords the prevailing party attorneys’ fees and costs, then the
arbitrator may award reasonable fees and costs to the prevailing party. The
arbitrator may not award attorneys’ fees to a party that would not otherwise be
entitled to such an award under the applicable statute. The parties acknowledge
and agree that they are hereby waiving any rights to trial by jury in any
action, proceeding or counterclaim brought by either of the parties against the
other in connection with any matter whatsoever arising out of or in any way
connected with any Covered Claim(s), either by virtue of Participant’s
acceptance without opting out of the DRA or, if Participant did opt out of the
DRA, by virtue of the provisions of this Section 15.


16. Governing Law


This Award Agreement, including these Terms, shall be interpreted and construed
in accordance with the laws of the State of Delaware (without regard to conflict
of law principles thereunder) and applicable United States federal law.


17. Severability
Except as otherwise provided by Section 15, if the arbitrator selected in
accordance with Section 15 above or a court of competent jurisdiction determines
that any portion of this Award Agreement (including these Terms) or the Plan is
in violation of any statute or public policy, then only the portions of this
Award Agreement or the Plan, as applicable, which are found to violate such
statute or public policy shall be stricken, and all portions of this Award
Agreement and the Plan which are not found to violate any statute or public
policy shall continue in full force and effect. Furthermore, except as otherwise
provided by Section 15, it is the parties’ intent that any order striking any
portion of this Award Agreement and/or the Plan should modify the stricken terms
as narrowly as possible to give as much effect as possible to the intentions of
the parties hereunder.


18. Entire Agreement


This Award Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. However, this Award Agreement shall not supersede or in any way affect
the DRA, which shall remain in full force and effect, unless Participant opted
out of the DRA pursuant to the provisions therein. The Plan and this Award
Agreement may be amended pursuant to Section 8.6 of the Plan. Such amendment
must be in writing and signed by the Corporation. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. Provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Participant unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Board or the Administrator so conferred by appropriate action of the Board or
the Administrator under the Plan after the Grant Date.


19. Section Headings


The section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.


20. Imposition of Other Requirements


The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Stock Units and on any shares of
Common Stock acquired under the Plan, to the extent the Corporation determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.







--------------------------------------------------------------------------------



21. Construction


It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Award Agreement
shall be construed and interpreted consistent with that intent.


22. Clawback Policy


The Stock Units, as well as any payment (whether in cash, shares of Common Stock
or other property) made pursuant to the Award with respect to the Stock Units,
are subject to the terms of the Corporation’s Compensation Recovery Policy (as
well as any successor compensation recoupment, clawback or similar policy
adopted by the Corporation), as each may be in effect from time to time, as well
as any compensation recoupment, clawback or similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Stock Units or any shares of Common Stock or other cash or property
received with respect to the Stock Units (including any value received from a
disposition of the shares acquired upon payment of the Stock Units).


23. No Advice Regarding Grant


The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Stock Units (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Award). Neither the Corporation nor any of
its officers, directors, affiliates or advisors makes any representation (except
for the terms and conditions expressly set forth in this Award Agreement) or
recommendation with respect to the Award. Except for the withholding rights set
forth in Section 10 above, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Award.

